Case: 09-50437     Document: 00511027092          Page: 1    Date Filed: 02/12/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          February 12, 2010
                                     No. 09-50437
                                  Conference Calendar                  Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JESUS LORENZO CONTRERAS,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:08-CR-3174-1


Before GARZA, DENNIS, and ELROD, Circuit Judges.
PER CURIAM:*
        Appealing the judgment in a criminal case, Jesus Lorenzo Contreras raises
constitutional challenges to the imposition of a mandatory minimum sentence
under 21 U.S.C. §§ 841 and 851 based on a prior conviction. As he concedes, his
arguments are foreclosed by United States v. Keith, 230 F.3d 784, 787 (5th Cir.
2000), and United States v. Doggett, 230 F.3d 160, 166 (5th Cir. 2000), as well as
by Almendarez-Torres v. United States, 523 U.S. 224, 243-47 (1998).                       The



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
  Case: 09-50437   Document: 00511027092 Page: 2   Date Filed: 02/12/2010
                               No. 09-50437

Government’s motion for summary affirmance is GRANTED, and the judgment
of the district court is AFFIRMED.




                                     2